Order affirmed, without costs. The execution and enforcement of the order appealed from is hereby stayed until 10 days after service of a copy of the order entered herein upon the attorney for the respondemLappellant, with notice of entry thereof. Concur — Breitel, J. P., Rabin and M. M. Frank, JJ.; Valente and Stevens, JJ., dissent and vote to deny in the following memorandum: We dissent and vote to deny motion for order of arrest on the ground that whatever materiality the inquiry would have had if timely made was destroyed. by the unexplained lapse of time, and, under all the circumstances, there was reasonable ground to refuse to answer the questions put. [22 Misc 2d 839.]